RESPONSE TO AMENDMENT

Claims 1-4, 8-15, and 19-25 are pending in the application.  Claims 5-7 and 16-18 have been cancelled.  Claims 8-15 are withdrawn due to Applicant’s election.  Claims 22-25 are newly added.
Amendments to the claims, filed March 29, 2022, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 1-4 and 20-21 over Walter (U.S. 4,163,822) in view of Spada (U.S. 4,908,403), Mino (U.S. Pat. Pub. 2004/0033362), Ishiwatari (U.S. Pat. Pub. 2008/0233348), and Nakagawa (U.S. Pat. Pub. 2015/0265742), made of record in the office action mailed December 29, 2021, Page 3, Paragraph 9 has been withdrawn due to Applicant’s amendment in the response filed March 29, 2022.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 22 is objected to because of the following informalities:  
In line 5, “adhesive sheet undergone” should read “adhesive sheet undergoing”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant incorporated all of the limitations of claim 19 into independent claim 1, from which claim 19 depends, but did not cancel or amend the limitations of claim 19.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-4 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Walter (U.S. 4,163,822) in view of Spada (U.S. 4,908,403), Mino (U.S. Pat. Pub. 2004/0033362), Ishiwatari (U.S. Pat. Pub. 2008/0233348), Nakagawa (U.S. Pat. Pub. 2015/0265742), and Inosaka (U.S. 6,231,883).
Regarding claims 1, 19, and 20, Walter teaches an adhesive tape (Abstract) comprising: a base material (Abstract); and an adhesive sheet provided on one surface of the base material (Abstract) and comprising cured products of an aqueous acrylic adhesive composition (Abstract; Col. 2, lines 20-23), wherein the adhesive sheet has a porous structure comprising pores (Col. 1, lines 36-41), and wherein the adhesive tape has a water vapor transmission rate of 3,000 g/m2·day or more and 5,000 g/m2·day or less under conditions of a temperature of 40° C. and a relative humidity of 20% (adhesive material - 2000 to 10,000 g/m2 24h; Col. 1, lines 20-31 and 42-55; backing at least 2000 g/m2 24h, Col. 2, lines 24-27).  Walter additionally teaches wherein the aqueous acrylic adhesive composition comprises: an acrylic resin (Col. 2, lines 20-23) and a foaming agent (water immiscible organic liquid, such as benzene, is dispersed in the composition and evaporates to form the pores; Col. 2, line 50 – Col. 3, line 3).  Furthermore, Walter teaches the aqueous acrylic adhesive composition is an aqueous emulsion (Abstract).
While the reference does not specifically teach the claimed range of 3,000 g/m2·day or more and 5,000 g/m2·day or less, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Walter fails to teach wherein the aqueous acrylic composition includes a surfactant and wherein the surfactant includes one or more of a cationic surfactant, a zwitterionic surfactant, or a non-ionic surfactant.
Spada teaches an aqueous acrylic adhesive composition in the form of an aqueous emulsion (Abstract; Col. 7, lines 20-22).  Spada further teaches physical stability of the dispersion is achieved by providing in the aqueous reaction medium one or more surfactants (emulsifiers) such as nonionic and/or amphoteric (zwitterionic) surfactants (Col. 13, lines 7-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the aqueous acrylic adhesive emulsion composition of Walter include one or more surfactants, such as nonionic and/or zwitterionic (amphoteric), as taught by Spada in order to provide physical stability to the emulsion.
Walter in view of Spada fails to teach wherein the foaming agent includes one or more selected from the group consisting of azo dicarbon amide, p,p’-oxybis(benzenesulfyonyl hydrazide), p-touluenesulfonyl hydrazide, and sodium bicarbonate and wherein the content of the thermal foaming agent is 0.2 parts by weight or more and 1 part by weight or less based on 100 parts by weight of acrylic resin.
Mino teaches a foamed acyrlic pressure sensitive adhesive (Abstract) that can be foamed uniformly and sufficiently irrespective of transmissibility of ultraviolet rays and electron beams to its components (Paragraph [0009]).  Mino further teaches the pressure sensitive adhesive can be foamed with a thermal foaming agent including one or more selected from the group consisting of azo dicarbon amide, p,p’-oxybis(benzenesulfyonyl hydrazide), and p-touluenesulfonyl hydrazide (Paragraph [0027]).  Mino additionally teaches the thermal foaming agent be present in an amount of 0.01 to 10 parts by weight per 100 parts by weight of polymer in order to control the cell size of the resulting foam to within an appropriate range (Paragraph [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the adhesive composition of Walter in view of Spada comprise a foaming agent selected from one or more of the group consisting of azo dicarbon amide, p,p’-oxybis(benzenesulfyonyl hydrazide), and p-touluenesulfonyl hydrazide in an amount of 0.01 to 10 parts by weight per 100 parts by weight of polymer as taught by Mino in order to be able to uniformly and sufficiently foam the composition and to control the cell size of the resulting foam.
While the reference does not specifically teach the claimed range of  0.2-1 parts by weight, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Walter in view of Spada and Mino fails to teach wherein the aqueous acrylic adhesive composition includes a curing agent and wherein the curing agent comprises a zinc oxide curing agent.
Ishiwatari teaches an adhesive tape (Abstract) comprising an acrylic pressure sensitive adhesive composition (Paragraph [0017]) which is moisture permeable (Paragraph [0002]) and suitable for use in medical applications (Paragraph [0017]).  Ishiwatari further teaches that for improving the shear strength, the cohesion strength, the modulus of elasticity, and the initial tackiness or the initial adhesion power of the adhesive layer, the acrylic polymers that constitute the adhesive layer may be crosslinked with a metal crosslinking agent (Paragraph [0028]).  Additionally, Ishiwatari teaches the metal crosslinking agent can be zinc oxide (Paragraph [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a crosslinking agent (curing agent), such as zinc oxide, in the acrylic adhesive composition of Walter in view of Spada and Miyake in order to improve the shear strength, the cohesion strength, the modulus of elasticity, and the initial tackiness or the initial adhesion power of the adhesive layer.
Walter teaches wherein the acrylic resin is a polymer of a (meth)acrylic acid ester-based monomer (Col. 2, lines 20-23). 
Walter fails to teach the polymer further includes a polar functional group-containing monomer and wherein a content of the polar functional group-containing monomer is 0.7 part by weight or more and 2 parts by weight or less based on 100 parts by weight of the (meth)acrylic acid ester-based monomer..
Nakagawa teaches wherein the acrylic resin is a polymer of a (meth)acrylic acid ester-based monomer (Abstract) and a polar functional group-containing monomer (carboxyl group-containing ethylenic unsaturated monomer, Abstract) in order to improve the cohesion force of the resultant copolymer (Paragraph [0022]). Nakagawa further teaches that when a large quantity of the carboxyl group-containing monomer is used for the copolymerization, improvement of the internal cohesion force can be expected but skin irritation would gradually increase and therefore, the carboxyl group-containing monomer should be included in an amount of 1-10% based on the total amount of monomers (Paragraph [0022], Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the polymer of Walter further include a carboxyl group-containing monomer in an amount of 1-10% as taught by Nakagawa in order to improve the cohesion force of the resultant copolymer while avoiding an increase in skin irritation.
When incorporated into the monomer mixture forming the copolymer of Walter, the carboxyl group-containing monomer would be present in an amount of 1-10% and the (meth)acrylic acid ester-based monomer in an amount of 90-99%.  This would result in the carboxyl group-containing monomer being present in an amount of about 1-11.1 parts by weight based on 100 parts by weight of the (meth)acrylic acid ester-based monomer.
While the reference does not specifically teach the claimed range of  0.7-2 parts by weight, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Walter fails to teach wherein the acrylic resin has a weight average molecular weight of 10,000,000 g/mol or more.
	Inosaka teaches a medical adhesive sheet to be adhered to the skin (Abstract; Col. 1, lines 6-9) comprising an acrylic adhesive polymer (Col. 3, lines 36-39) which has a weight average molecular weight of 5,000,000 to about 10,000,000 (Col. 3, lines 10-24).  Inosaka further teaches the use of such high molecular weight adhesive polymer as an adhesive permits the adhesive to have high cohesive power (Col. 3, lines 15-18). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the acrylic resin of Walter have a weight average molecular weight of 5,000,000 to about 10,000,000 as taught by Inosaka in order to have a high cohesive power.
While the reference does not specifically teach the claimed range of 10,000,000 g/mol or more, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 2, Walter teaches wherein the pores have a size of 0.5 μm or more and 200 μm or less (100-600 microns, Col. 2, lines 11-13).
While the reference does not specifically teach the claimed range of 0.5 μm or more and 200 μm or less, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 3, Walter in view of Spada, Mino, and Ishiwatari fails to teach wherein the adhesive sheet has a thickness of 10 μm or more and 100 μm or less.
	Nakagawa teaches an adhesive tape (Abstract) used for application on skin (Abstract) comprising: a base material (Abstract); and an adhesive sheet provided on one surface of the base material (Abstract) and comprising cured products of an acrylic adhesive composition (Abstract) and wherein the adhesive tape has a water vapor transmission rate of 3,000 g/m2·day or more and 5,000 g/m2·day or less (2500 g/m2 24h or more, Paragraph [0051]; test is done at 40°C and 30% RH, Paragraph [0050], which one would expect to have very similar values if tested at the claimed conditions).  Nakagawa further teaches the thickness of the pressure-sensitive adhesive layer is preferably from about 10 to 60 µm (Paragraph [0034]) and that when the thickness is less than 10 µm, sufficient skin adhesiveness when laminated to skin may not be exhibited (Paragraph [0034]).  Nakagawa additionally teaches that when the thickness is more than 60 µm, sufficient water vapor permeability may not be secured as a whole of the pressure-sensitive adhesive sheet and skin irritation may be cause in long-term lamination (Paragraph [0034]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the adhesive sheet of Walter in view of Spada, Mino, and Ishiwatari have a thickness of 10 µm or more and 60 µm or less as taught by Nakagawa in order to avoid insufficient skin adhesiveness when the adhesive is laminated to skin.  One of ordinary skill in the art would have been motivated to have the adhesive sheet of Walter have a thickness of 10 µm or more and 60 µm or less as taught by Nakagawa so as to avoid skin irritation that may be caused in long-term lamination.
Regarding claim 4, Walter teaches wherein an area ratio of pores to the adhesive sheet is 10% or more and 60% or less based on a unit area of 10 cm×10 cm (28 percent of the total area of the adhesive sheet, Col. 6, lines 40-45).
	Regarding claim 21, Ishiwatari teaches wherein a content of the curing agent is 1 part by weight or more and 5 parts by weight or less based on 100 parts by weight of the acrylic resin (0.1 parts to 10 parts based on 100 parts of the monomers, Paragraph [0028]).
While the reference does not specifically teach the claimed range of  1-5 parts by weight, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Walter (U.S. 4,163,822) in view of Spada (U.S. 4,908,403), Mino (U.S. Pat. Pub. 2004/0033362), Ishiwatari (U.S. Pat. Pub. 2008/0233348), and Nakagawa (U.S. Pat. Pub. 2015/0265742).
Regarding claims 22 and 23, Walter teaches an adhesive tape (Abstract) comprising: a base material (Abstract); and an adhesive sheet provided on one surface of the base material (Abstract) and comprising cured products of an aqueous acrylic adhesive composition (Abstract; Col. 2, lines 20-23), wherein the adhesive sheet has a porous structure comprising pores (Col. 1, lines 36-41), and wherein the adhesive tape has a water vapor transmission rate of 3,000 g/m2·day or more and 5,000 g/m2·day or less under conditions of a temperature of 40° C and a relative humidity of 20% (adhesive material - 2000 to 10,000 g/m2 24h; Col. 1, lines 20-31 and 42-55; backing at least 2000 g/m2 24h, Col. 2, lines 24-27).  Walter additionally teaches wherein the aqueous acrylic adhesive composition comprises: an acrylic resin (Col. 2, lines 20-23) and a foaming agent (water immiscible organic liquid, such as benzene, is dispersed in the composition and evaporates to form the pores; Col. 2, line 50 – Col. 3, line 3).  Furthermore, Walter teaches the aqueous acrylic adhesive composition is an aqueous emulsion (Abstract).
While the reference does not specifically teach the claimed range of 3,000 g/m2·day or more and 5,000 g/m2·day or less, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Walter fails to teach wherein the aqueous acrylic composition includes a surfactant and wherein the surfactant includes one or more of a cationic surfactant, a zwitterionic surfactant, or a non-ionic surfactant.
Spada teaches an aqueous acrylic adhesive composition in the form of an aqueous emulsion (Abstract; Col. 7, lines 20-22).  Spada further teaches physical stability of the dispersion is achieved by providing in the aqueous reaction medium one or more surfactants (emulsifiers) such as nonionic and/or amphoteric (zwitterionic) surfactants (Col. 13, lines 7-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the aqueous acrylic adhesive emulsion composition of Walter include one or more surfactants, such as nonionic and/or zwitterionic (amphoteric), as taught by Spada in order to provide physical stability to the emulsion.
Walter in view of Spada fails to teach wherein the foaming agent includes one or more selected from the group consisting of azo dicarbon amide, p,p’-oxybis(benzenesulfyonyl hydrazide), p-touluenesulfonyl hydrazide, and sodium bicarbonate and wherein the content of the thermal foaming agent is 0.2 parts by weight or more and 1 part by weight or less based on 100 parts by weight of acrylic resin.
Mino teaches a foamed acyrlic pressure sensitive adhesive (Abstract) that can be foamed uniformly and sufficiently irrespective of transmissibility of ultraviolet rays and electron beams to its components (Paragraph [0009]).  Mino further teaches the pressure sensitive adhesive can be foamed with a thermal foaming agent including one or more selected from the group consisting of azo dicarbon amide, p,p’-oxybis(benzenesulfyonyl hydrazide), and p-touluenesulfonyl hydrazide (Paragraph [0027]).  Mino additionally teaches the thermal foaming agent be present in an amount of 0.01 to 10 parts by weight per 100 parts by weight of polymer in order to control the cell size and density of the resulting foam to within an appropriate range (Paragraph [0030]).  Mino additionally teaches the pressure sensitive adhesive having a low density of 0.1 g/cm3 to 3.0 g/cm3 results in an adhesive having excellent stress-relaxing properties (Paragraphs [0030] and [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the adhesive composition of Walter in view of Spada comprise a foaming agent selected from one or more of the group consisting of azo dicarbon amide, p,p’-oxybis(benzenesulfyonyl hydrazide), and p-touluenesulfonyl hydrazide in an amount of 0.01 to 10 parts by weight per 100 parts by weight of polymer as taught by Mino in order to be able to uniformly and sufficiently foam the composition and to control the cell size and density of the resulting foam.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the adhesive composition of Walter in view of Spada have a density of 0.1 g/cm3 to 3.0 g/cm3 as taught by Mino in order to have an adhesive with excellent stress-relaxing properties.
While the reference does not specifically teach the claimed ranges of  0.2-1 parts by weight and 0.4 g/cm3 to 0.8 g/cm3, respectively, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Walter in view of Spada and Mino fails to teach wherein the aqueous acrylic adhesive composition includes a curing agent.
Ishiwatari teaches an adhesive tape (Abstract) comprising an acrylic pressure sensitive adhesive composition (Paragraph [0017]) which is moisture permeable (Paragraph [0002]) and suitable for use in medical applications (Paragraph [0017]).  Ishiwatari further teaches that for improving the shear strength, the cohesion strength, the modulus of elasticity, and the initial tackiness or the initial adhesion power of the adhesive layer, the acrylic polymers that constitute the adhesive layer may be crosslinked with a metal crosslinking agent (Paragraph [0028]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a crosslinking agent (curing agent), such as zinc oxide, in the acrylic adhesive composition of Walter in view of Spada and Miyake in order to improve the shear strength, the cohesion strength, the modulus of elasticity, and the initial tackiness or the initial adhesion power of the adhesive layer.
Walter teaches wherein the acrylic resin is a polymer of a (meth)acrylic acid ester-based monomer (Col. 2, lines 20-23). 
Walter fails to teach the polymer further includes a polar functional group-containing monomer and wherein a content of the polar functional group-containing monomer is 0.7 part by weight or more and 2 parts by weight or less based on 100 parts by weight of the (meth)acrylic acid ester-based monomer..
Nakagawa teaches wherein the acrylic resin is a polymer of a (meth)acrylic acid ester-based monomer (Abstract) and a polar functional group-containing monomer (carboxyl group-containing ethylenic unsaturated monomer, Abstract) in order to improve the cohesion force of the resultant copolymer (Paragraph [0022]). Nakagawa further teaches that when a large quantity of the carboxyl group-containing monomer is used for the copolymerization, improvement of the internal cohesion force can be expected but skin irritation would gradually increase and therefore, the carboxyl group-containing monomer should be included in an amount of 1-10% based on the total amount of monomers (Paragraph [0022], Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the polymer of Walter further include a carboxyl group-containing monomer in an amount of 1-10% as taught by Nakagawa in order to improve the cohesion force of the resultant copolymer while avoiding an increase in skin irritation.
When incorporated into the monomer mixture forming the copolymer of Walter, the carboxyl group-containing monomer would be present in an amount of 1-10% and the (meth)acrylic acid ester-based monomer in an amount of 90-99%.  This would result in the carboxyl group-containing monomer being present in an amount of about 1-11.1 parts by weight based on 100 parts by weight of the (meth)acrylic acid ester-based monomer.
While the reference does not specifically teach the claimed range of  0.7-2 parts by weight, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The limitation “wherein the adhesive tape is formed by the base material and the adhesive sheet undergoing a winding and unwinding process” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Walter in view of Spada, Mino, Ishiwatari, and Nakagawa discloses the claimed adhesive sheet, adhesive composition, and water vapor transmission rate.
Regarding claim 24, Walter teaches wherein the pores have a size of 0.5 μm or more and 200 μm or less (100-600 microns, Col. 2, lines 11-13).
While the reference does not specifically teach the claimed range of 0.5 μm or more and 200 μm or less, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 25, Walter teaches wherein an area ratio of pores to the adhesive sheet is 10% or more and 60% or less based on a unit area of 10 cm×10 cm (28 percent of the total area of the adhesive sheet, Col. 6, lines 40-45).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed March 29, 2022 regarding the rejections of record have been carefully considered but are deemed unpersuasive.  
Applicant argues while Walter states its water vapor permeability is between 2000 and 8000 g/m2·day, the examples provided from Walter all have 8000 g/m2·day, which fall beyond the instantly claimed range of 3,000 g/m2·day or more and 5,000 g/m2·day or less. Applicant additionally argues that the water vapor permeability as taught from Walter is measured under 80% relative humidity which is very different from what is measure, e.g. 20% relative humidity, in the instant application.
As stated in MPEP 2123 II, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”  As such, even though the examples in Walter have water vapor permeabilities outside the claimed range, it does not negate Walter’s broader teaching which encompasses the claimed range.  Furthermore, the water vapor permeability in Walter is measured at 20% relative humidity; see Col. 1, lines 51-55.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that the tacky polymer from Mino is never intended to have the water vapor permeability range as taught from Walther and that the tacky polymer from Mino never deems water vapor permeability as an intended property that needs to achieve and obtain.  Applicant further argues that the tacky polymer from Mino is fundamentally different from the resin from Walter and that there is no motivation to combine the foaming agent from Mino into the acrylic resin from Walter as each of them have different based polymers to achieve different film properties for different purposes.  Applicant additionally argues that Mino teaches the tacky polymer to have “high” molecular weight of at least 100,000 g/mol, mostly falling between 100,000 g/mol to 2,000,000 g/mol, which is still very departed from a weight average molecular weight of 10,000,000 g/mol or more as recited in amended claim 1.
However, the adhesives in Walther and Mino are both acrylic based adhesives.  Additionally, Walter teaches the use of a foaming agent and Mino is used to teach the specific foaming agent and the amount of foaming agent.  Mino teaches the specific foaming agent and amount of foaming agent, as discussed above, makes it able to uniformly and sufficiently foam the composition and control the cell size of the resulting foam.  These are both properties that are desirable in foamed adhesives regardless of the end use of those foamed adhesives.  Additionally, Mino is not relied upon to teach the weight average molecular weight.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that Nakagawa is silent regarding the use of any surfactants or thermal foaming agent in an adhesive acrylic resin comprising a polymer of a (meth)acrylic acid ester-based monomer and a polar functional group-containing monomer and thus, Nakagawa provides no motivation to one of ordinary skill in the art to modify the adhesive acrylic resins from Walther and Mino.  
However, Nakagawa is not relied upon to teach surfactants or thermal foaming agents; Nakagawa is relied upon for teaching the desirability of including a polar functional group-containing monomer and the amount of said monomer in a (meth)acrylic acid ester-based adhesive for use as medical tape in order to improve the cohesion force of the resultant copolymer while avoiding an increase in skin irritation.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that in regards to new claim 22, which claims the base material and the adhesive sheet have gone through a winding and unwinding process, none of the cited art teaches or suggests its adhesive tape is wound and then unwound to enhance the water vapor transmission rate.  However, as discussed above, the method for forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  In the instant case, while the adhesive sheet of Walther does not undergo a winding and unwinding process, it still has a water vapor transmission rate of 2000 to 10000 g/m2·day which overlaps the claimed range of 3,000 to 5,000 g/m2·day.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that with regard to claims 23-25, according to the description from Walter, the acrylic resin from Walter is Rohm & Haas Acrylic Emulsion N580, as cited by the Examiner in the office action dated December 30, 2020 and that the density range of Rohm & Haas Acrylic Emulsion N580 is between 1.03 g/cm3 - 8.6 g/cm3 which is very departed away from 0.4 g/cm3 or more and 0.8 g/cm3 or less as instantly claimed.
However, Walter is silent regarding the density of the acrylic adhesive and the Rohm & Haas Acrylic Emulsion N580 is only discussed in the Examples of Walter.  Furthermore, Walter’s teaching of Rohm & Haas Acrylic Emulsion N580 was not relied upon in the previous office action mailed December 29, 2021 nor is it being relied upon in the current rejection.  As such, Applicant’s arguments are deemed unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
June 30, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788